Buckingham, J.,
This is before the court on a petition for a declaratory judgment. Petitioner, Henry B. Leader, was a candidate for the office of Senator of the General Assembly of the Commonwealth of Pennsylvania for the Twenty-*19Eighth Senatorial District, in the general election of November 8, 1966. Respondent is the Prothonotary of York County, Pa. Petitioner has taken several appeals to this court from the action of the York County Board of Elections as it related to certain absentee ballots cast in said election. Each of petitioner’s appeal petitions challenged a number of absentee ballots. Both parties agree that a $5 fee is properly chargeable by the prothonotary, but the issue presented to the court is whether the $5 fee is chargeable only for each appeal petition filed, regardless of the number of ballots challenged in the appeal petition, or whether it is chargeable for each of the absentee ballots contested by petitioner. To put it another way, should petitioner be charged a total of $85 for the 17 appeal petitions filed, or a total of $1,080 for the 216 absentee ballots which were challenged in the 17 appeal petitions?
This precise question has not been answered in either the statutory or case law of Pennsylvania. The Election Code of June 3, 1937, P. L. 1333, secs. 1308 and 1407, 25 PS §3157(a), and 25 PS §3146.8, provides for the taking of the appeals to the court of common pleas but it is silent on the way and manner the filing fees for the appeals are to be assessed or charged.
If possible, it is wise to keep costs at a minimum in any legal proceeding. Exorbitant costs or prohibitive fees could prevent important issues from reaching the courts. That this is so in an election contest is strongly implied in Moock v. Conrad, 155 Pa. 586 (1893).
In other counties in Pennsylvania, for example Allegheny, Lancaster, Luzerne, Montgomery and Schuylkill, where the question has been raised, the practice is to charge one filing fee for each appeal petition, not for each absentee ballot challenged. In the absence of clear statutory or appellate court language to the contrary, we are inclined to hold that this is a fair, equitable and *20proper practice. Accordingly, the following order is hereby entered:
And now, November 27, 1967, it is ordered, adjudged and decreed that respondent, Charles E. Berg-doll, Prothonotary of York County, Pa., shall charge petitioner, Henry B. Leader, only a filing fee of $5 for each appeal petition filed, without regard to the number of absentee ballots challenged in each of the said appeal petitions.
An exception is granted to respondent.